DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. GB1619580.2, filed on November 18, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Election/Restrictions
	Applicant’s election of claims 1-7, 29-34, and 37-46 without traverse in the reply filed on February 23, 2022 is acknowledged and made FINAL. Claims 8-28 and 35-36 are withdrawn from consideration.
	 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 & 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 33, the claim recites the limitation “the dedicated operating system” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a dedicated operating system.”
The claim also recites “a dedicated operating system” in line 6, where it is unclear as to whether the limitation is referring to “dedicated operating system” in line 4, or is another dedicated operating system. For purposes of examination, the examiner construes the limitation to mean “[[a]] the dedicated operating system” in light of line 8 also reciting “the dedicated operating system.”
The claim also recites the limitation “the software” in line 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the a software comprises.”
Regarding claim 45, the claim recites the limitation “the memory of a data eraser apparatus” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a memory of a data eraser apparatus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 29-30, 32, 34, and 37-46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by GRIFFES (Pub No.: US 2016/0253529 A1), hereafter GRIFFES.
Regarding claim 1, GRIFFES teaches:
A method for use in at least one of repurposing, erasing data from, or disposing of an IT asset, the method comprising: transmitting from the IT asset to a server located remotely from the IT asset an erasure target signal identifying the IT asset as a target for performance of an erasure procedure (GRIFFES [0006] teaches a storage device wiping system, where claim 1 teaches transmitting the unique ID of the target computer over the network to the control computer and initiating a wipe operation on the target computer if the status is unsafe, converting the personal data to an inaccessible state; see also [0017]);
receiving at the server at least part of a profile of the IT asset; in response to receipt of the erasure target signal at the server, identifying an action to be performed in relation to the IT asset based at least in part on the profile or part of the profile of the IT asset (GRIFFES claim 1 teaches upon receiving the unique ID of the target computer, accessing the database to determine the status of the target computer, and returning the status to the target computer over the network);
transmitting instructions from the server to an erasure client, which instructions at least partially define the action to be performed in relation to the IT asset (GRIFFES claim 1 teaches initiating a wipe operation on the target computer if the status is unsafe);
and in response to receipt of the instructions at the erasure client, performing the action in relation to the IT asset (GRIFFES claim 1 teaches if the status is unsafe, selectively wiping addresses belonging to specific files, referencing wipe data patterns, first wiping addresses of data files, then wiping addresses of free space, and finally wiping the entire storage device).
Regarding claim 37, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GRIFFES also teaches A system (see GRIFFES FIG. 1).
Regarding claim 38, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 39, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 46, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 2, GRIFFES teaches the elements of claim 1 as outlined above. GRIFFES also teaches wherein the erasure client comprises an erasure application (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted; [0034] also teaches the wipe module is an application and is loaded into RAM and runs under the operating system; see also FIG. 3). 
Regarding claim 3, GRIFFES teaches the elements of claim 2 as outlined above. GRIFFES also teaches wherein the erasure application is at least one of provided with the IT asset or stored in a memory of the IT asset (see GRIFFES [0034] & FIG. 3 as taught above in reference to claim 2; alternatively, [0036] teaches the wipe module resides in ROM or some other form of permanent or semi-permanent memory 40). 
Regarding claim 4, GRIFFES teaches the elements of claim 3 as outlined above. GRIFFES also teaches wherein the erasure application is configured to run on a dedicated operating system of the IT asset but which is independent of an operating system of the IT asset (see GRIFFES [0017] as taught above in reference to claim 2; [0035] also teaches the wipe module does not rely on the operating system, which is a more secure mode). 
Regarding claim 5, GRIFFES teaches the elements of claim 2 as outlined above. GRIFFES also teaches wherein the erasure client comprises an erasure agent which is at least one of provided with or stored in a memory of the IT asset and which is configured to run on an operating system of the IT asset (see GRIFFES [0017], [0034], FIG. 3 as taught above in reference to claim 2). 
Regarding claim 6, GRIFFES teaches the elements of claim 5 as outlined above. GRIFFES also teaches wherein the erasure agent is configured to work in combination with the erasure application (see GRIFFES [0017], [0034-0035], FIG. 3 as taught above in reference to claim 4, where in the case that the module does not rely on the operating system where it has determined that it must wipe, the module takes control of the computer after boot). 
Regarding claim 7, GRIFFES teaches the elements of claim 2 as outlined above. GRIFFES also teaches:
wherein the erasure application is at least one of provided with or stored in the memory of a data eraser apparatus for erasing data from the IT asset
which data eraser apparatus is at least one of separate from or independent of, the IT asset (GRIFFES [0037] teaches the wipe module can be implemented as an independent hardware device). 
Regarding claim 29, GRIFFES teaches the elements of claim 1 as outlined above. GRIFFES also teaches performing the erasure procedure using software installed at the IT asset or installed at a data eraser configured for communication with the IT asset (GRIFFES [0035] teaches the wipe module does not rely on the operating system where it has determined that it must wipe, and the module takes control of the computer after boot and begins to execute without ever turning control over to the operating system or allowing the operating system to boot). 
Regarding claim 30, GRIFFES teaches the elements of claim 29 as outlined above. GRIFFES also teaches wherein the software comprises a dedicated operating system which is independent of an existing operating system of the IT asset and an erasure application running on the dedicated operating system (see GRIFFES [0035] as taught above in reference to claim 29). 
Regarding claim 32, GRIFFES teaches the elements of claim 1 as outlined above. GRIFFES also teaches performing the erasure procedure using an erasure agent installed on an existing operating system of the IT asset and an erasure application (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted, and [0034] teaches the wipe module is an application and is loaded into RAM and runs under the operating system; see also FIG. 3). 
Regarding claim 34, GRIFFES teaches the elements of claim 29 as outlined above. GRIFFES also teaches executing the software to cause the IT asset to be interrogated to determine the profile or at least one feature of the profile (GRIFFES [0016] teaches the computer may be tracking its own location and know that it has been stolen, where if the computer is lost or stolen, a status is assigned to its ID as “unsafe”). 
Regarding claim 40, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 41, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 42, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 43, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 44, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 45, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFES in view of RENSEN (Pub. No.: US 2006/0021006 A1), hereafter RENSEN.
Regarding claim 31, GRIFFES teaches the elements of claim 29 as outlined above. GRIFFES also teaches:
wherein the software defines a generic erasure procedure (see GRIFFES [0035] as taught above in reference to claim 29, where it has determined that it must wipe).
GRIFFES does not appear to explicitly teach the instructions transmitted from the server modify or supplement the generic erasure procedure so as to tailor the generic erasure procedure according to the profile. 
However, RENSEN teaches the limitation (RENSEN [0050] teaches multiple overwrite may be implemented, where the criteria for selecting the number of repetitions include the characteristics of the storage device and the local rules 304, where [0038] teaches local rules 304 are obtained from the rules server 122).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GRIFFES and RENSEN before them, to include RENSEN’s multiple overwrite in GRIFFES’ storage device wiping system. One would have been motivated to make such a combination in order to improve security by utilizing a secure method for erasing data such as multiple overwrite as taught by RENSEN ([0049]).
Regarding claim 33, GRIFFES teaches the elements of claim 1 as outlined above. GRIFFES also teaches:
performing the erasure procedure using an erasure agent installed on an existing operating system of the IT asset and an erasure application, wherein the erasure agent determines that the dedicated operating system should be booted into in preference to the existing operating system of the IT asset so as to initiate the erasure procedure (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted (i.e. existing operating system), where [0036] & FIG. 4 teach the wipe module (i.e. erasure agent) resides in ROM, where the wipe module can either directly interface with the storage device controller 43 or use BIOS commands to interface (i.e. determines that the dedicated operating system should be booted into as to initiate the erasure procedure) and selectively wipe user files).
GRIFFES does not appear to explicitly teach wherein […] the software defines a generic erasure procedure and the instructions transmitted from the server modify or supplement the generic erasure procedure so as to tailor the generic erasure procedure according to the profile.
However, RENSEN teaches the limitation (RENSEN [0050] teaches multiple overwrite may be implemented, where the criteria for selecting the number of repetitions include the characteristics of the storage device and 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GRIFFES and RENSEN before them, to include RENSEN’s multiple overwrite in GRIFFES’ storage device wiping system. One would have been motivated to make such a combination in order to improve security by utilizing a secure method for erasing data such as multiple overwrite as taught by RENSEN ([0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BECKMAN (Pub. No.: US 2015/0089659 A1) – “SYSTEM AND METHOD FOR REMOTE WIPE” relates to a server computer sending a remote wipe message to a target client device.
WHITE (Pub. No.: US 2014/0282857 A1) – “Method For Selectively Synchronizing Data E.g. Low Priority Data, To Computing Device E.g. Smart Phone, By Polling E.g. Policy Server, Involves Applying Updated Policy Data To Device, And Determining Updated Applicable Device Contexts” relates to a policy server sending instructions to wipe classified data on a mobile device.
VAISANEN (Pub. No.: US 2015/0169462 A1) – “APPARATUS, A SYSTEM, A METHOD AND A COMPUTER PROGRAM FOR ERASING DATA STORED ON A STORAGE DEVICE” relates to reliably erasing data on a storage device.
FITZGERALD (Pub. No.: US 2009/0253410 A1) – “METHOD FOR MITIGATING THE UNAUTHORIZED USE OF A DEVICE” relates to detecting loss of unauthorized use of a device.
MUKOUCHI (Pub. No.: US 2016/0004648 A1) – “Data erasing apparatus, data erasing method, and computer-readable storage medium” relates to erasing data when the authentication information has been modified.
KANG (Pub. No.: US 2016/0188249 A1) – “System and method for erasing a storage medium” relates to data erasure program running in native mode of the operating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138